DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “50” in figure 3 has been used to designate both the sealing ring and the upper outer wall.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "close" in claim 9 and 16 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20100288856 A1) in view of Stoppelmann (US 20170137609 A1).
Claim 1, Lee discloses a housing (110) formed at one side thereof with a cosmetic inlet; 
a suction valve (198/195) for opening and closing the cosmetic inlet of the housing; 
a fixed bushing (140) fixedly coupled to the housing; 
a piston support (196/192) formed inside the housing; 
a piston (160) fitted to an outside of the piston support and tightly closed to an inside surface of the housing; 
a stem (150) coupled to the piston support; and 
an elastic member (180) for elastically supporting the stem. 
But is silent on wherein the stem is formed of a polyketone material.
Stoppelmann teaches stem formed of a polyketone material (Paragraph [0012] to [0028]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee with polyketone material as taught by Stoppelmann in order to provide improved mechanical properties and good processability for injection molding.

Claim 2, Lee discloses a housing (110) formed at one side thereof with a cosmetic inlet; 

a fixed bushing (140) fixedly coupled to the housing; 
a piston support (196/192) formed inside the housing; 
a piston (160) fitted to an outside of the piston support and tightly closed to an inside surface of the housing; 
a stem (150) coupled to the piston support; and 
an elastic member (180) for elastically supporting the stem. 
But is silent on wherein the piston support of the pump is formed of a polyketone material.
Stoppelmann teaches wherein the piston support of the pump formed of a polyketone material (Paragraph [0012] to [0028]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee with polyketone material as taught by Stoppelmann in order to provide improved mechanical properties and good processability for injection molding.

Claims 3 and 10, Lee discloses wherein the pump is installed on one side of a container body (FIG 1, 5-10, container is attached to bottom of pump), and is pressed by a push button (170).

Claims 4 and 11, Lee discloses a pump cap (130) formed on an outside of the pump.

Claims 5 and 12, the modified apparatus of Lee teaches wherein the fixed bushing (Lee: 140) is formed of the polyketone material (Stoppelmann: Paragraph [0012] to [0028]).

Claims 6 and 13, Lee substantially discloses the apparatus as claimed above but is silent on wherein the housing of the pump is formed of a polypropylene material.
Stoppelmann teaches formed of a polypropylene material (Paragraph [0105]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the pump housing out of polypropylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (MPEP 2144.07).

Claims 7 and 14, Lee discloses wherein the suction valve and the piston are formed of a low-density polyethylene material (Paragraph [0025], [0031]).

Claims 8 and 15, Lee substantially discloses the apparatus as claimed above but is silent on wherein the push button is formed of a polypropylene material.
Stoppelmann teaches formed of a polypropylene material (Paragraph [0105]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the pump housing out of polypropylene, since it has been 

Claim 9 and 16, Lee dicloses wherein the stem of the pump is moved up and down in close contact with an inner peripheral surface of the fixed bushing (FIG 1, 5-10, 150 moves up and down while in contact with 140).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/           Primary Examiner, Art Unit 3754